Exhibit 10.10

 

TRUST AGREEMENT

 

This TRUST AGREEMENT (this “Trust Agreement”) is made as of August 26, 2004, by
and between:

 

Li Shun Xing, a male citizen of People’s Republic of China (the “PRC”) holding
Identity Certificate number                    ;

Li Xiang Ning, a male citizen of the PRC, holding Identity Certificate number
                   ;

Pang Da Qing, a male citizen of the PRC, holding Identity Certificate number
                   ;

Xie Li, a male citizen of the PRC, holding Identity Certificate number
                   ;

 

(Each of the above 4 individuals is an “Existing Shareholder”, and collectively,
such individuals are the “Existing Shareholders”).

 

and

 

SCL Ventures Ltd. (“SCL”), a British Virgin Islands company;

 

and

 

Weida Communications Technology Company Limited (the “Company”), a PRC company,
which is being converted from a PRC domestic company into a Sino-foreign Equity
Joint Venture (the “EJV”) under the laws of the PRC.

 

WHEREAS, the Existing Shareholders presently hold all of the shares of the
Company; and

 

WHEREAS, the Existing Shareholders and SCL have executed various documents
(including but not limited to an Equity Joint Venture Agreement, an Equity
Interest Transfer Agreement, and a Future Equity Interest Transfer Agreement),
under which SCL is acquiring equity ownership (subject to PRC law, up to 51%) of
the Company and the EJV; and

 

WHEREAS, the Existing Shareholders, SCL, and the Company intend that the
Existing Shareholders shall hold 51% of the shares of the Company and the EJV in
trust, for the benefit of SCL, pursuant to the terms and conditions of this
Trust Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Existing Shareholders, SCL, and the Company hereby
agree as follows:

 

1.               Effective Date.  This Trust Agreement shall become effective
immediately upon the signing hereof by the Existing Shareholders, SCL, and the
Company.

 

1

--------------------------------------------------------------------------------


 

2.               Declaration of Trust.  Each of the Existing Shareholders agrees
and declares that 51% of all shares of the Company which each Existing
Shareholder holds, presently or in the future (such shares being the “Trust
Shares”), shall henceforth be held, in trust, for the use and benefit of SCL. 
All dividends, proceeds, rights, privileges, and interests pertaining to the
Trust Shares, whether existing presently or acquired in the future, shall be
held by each Existing Shareholder, in trust, for the use and benefit of SCL. 
Further, it is specifically acknowledged and agreed that 51% of the interests of
each Existing Shareholder in the registered capital of the EJV (into which the
Company intends to convert) shall similarly be held, in trust, for the use and
benefit of SCL, including all dividends, proceeds, rights, privileges, and
interests pertaining to such 51% of the registered capital of the EJV. 
(References in this Agreement to the Trust Shares shall include the interests of
the Existing Shareholders in 51% of the registered capital of the EJV.)

 

3.               Each Existing Shareholder shall at all times deal with,
transfer and dispose of the Trust Shares (and all dividends, proceeds, rights,
privileges, and interests pertaining thereto), pursuant to the written
instructions of the SCL.

 

4.               Each Existing Shareholder will at any and all times requested
by SCL, sign and deliver any transfer, proxy form, receipt, notice or other
instrument relating to the Trust Shares (or any dividends, proceeds, rights,
privileges, and interests pertaining thereto). Each Existing Shareholder shall
at all times exercise the voting rights of the Trust Shares, whether at any
meetings of the Company or the EJV, or otherwise, in strict compliance with the
directions of SCL.

 

5.               Instructions, directions, or requests from SCL to the Existing
Shareholders shall be in writing.

 

6.               The following matters have been approved by SCL (and are
acknowledged as being intended and presently being implemented by Existing
Shareholders and the Company)

 

(a)                                  SCL is acquiring 25% of the equity
ownership of the Company, and simultaneously, the Company is being converted
from a PRC domestic company into a Sino-foreign Equity Joint Venture; and

 

(b)                                 The Existing Shareholders will pledge the
Trust Shares to that certain wholly foreign owned enterprise (the “WOFE”), which
has entered into a certain Service and Support Agreement with the Company, as
security for the Company’s performance of its obligations under the said Service
and Support Agreement; and

 

(c)                                  The Existing Shareholders shall transfer to
SCL, free of trust, all of the Existing Shareholders’ interests in the Trust
Shares, from time to time, up to the then maximum permitted by PRC law.

 

7.               No encumbrance, liability, or obligation whatsoever, shall be
created, imposed, or incurred against or concerning the Trust Shares or SCL, by
the actions or inaction of any Existing Shareholder or the Company, without the
prior written consent of SCL.

 

2

--------------------------------------------------------------------------------


 

8.               Miscellaneous.

 

A.           This Trust Agreement shall not be amended or waived, except with
the written consent of SCL.

 

B.             This Trust Agreement shall be construed in accordance with the
laws of the Hong Kong Special Administrative Region of the People’s Republic of
China, without regard to the principles of conflicts of law.  Any unresolved
dispute shall be submitted to arbitration in Hong Kong, pursuant to the rules of
the Hong Kong International Arbitration Centre.

 

C.             This Trust Agreement shall inure to the benefit of and be binding
upon the successors and assigns of SCL.  An Existing Shareholder shall not
assign or transfer any of his/her rights or obligations under this Trust
Agreement.

 

D.            The captions to sections or subsections of this Trust Agreement
have been inserted for reference purposes only and shall not be used to construe
or interpret this Trust Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Existing Shareholders, SCL, and the Company have
executed this Trust Agreement as of the date first above written.

 

Li Shun Xing

 

 

 

Signature:

 

 

 

/s/ Li Shun Xing

 

 

 

 

 

Li Xiang Ning

 

 

 

Signature:

 

 

 

/s/ Li Xiang Ning

 

 

 

 

 

Pang Da Qing

 

 

 

Signature:

 

 

 

/s/  Pang Da Qing

 

 

 

 

 

Xie Li

 

 

 

Signature:

 

 

 

/s/  Xie Li

 

 

 

 

 

SCL Ventures Ltd.

 

 

By:

/s/  Mitchell Sepaniak

 

Name:

Mitchell Sepaniak

Title:

President and Chief Executive Officer

 

 

 

 

Weida Communications Technology Company Limited

 

 

By:

/s/ Li Shunxing

 

Name:

Li Shunxing

Title:  Legal Representative

 

4

--------------------------------------------------------------------------------